OFFICE   OF THE ARORNEY        GENERAL     OF TEXAS

                               AUSTIN




Honorable Georgo EI; Sheppard
Cozptrollor of ~Publio Aocouata
Auatln, Tozas




           WJhave
an ~plnion or tbla
by you 13 that‘ 2 toxirzg unit has boc$t in property, ln the
rqplar    rztnmr, aa pzovldod’ln Section 9 of Article ?%j-b,
of Vorrion~s Civil Statutoo OS.Texas, at a tax sale md ulth3.n
th9  amend year of the redenptloxi has aold the intereats of
the taxing units ,to such p?oporty to Eil WIlvld!NL, such in-
dlvldwl    hoviy! no lnterclet in th:, p2’opCrty, far. Li;nmount
leas thaw. ths adjudgodmlue     or the total mOunt of the judp
cmt i.?.?th8 tcx nu5.t. Esfore mikhq ths eselgmerit of the
ri&t to rocelvc the redonption .tionoy, the purchual~ t&x.-
utit, properly obtalnod mitten coxmnt iTron the 0th~ tan-
lng unlto, vhlch~\rerc pmtica to tho suit end jumont.           Your
Q”39tiOR,    then, upon these fBCL3, la:    To VIlOrnahould the ro;-
dez$ilon pz*fie& bo mdo, by tho owzm of the propcrtp, w&r
the feet situation subtitted?
           Artrtlcle 7345-b,   OS Vernon’s Civil    Statuteo   of Texas,
So&ion   12, provldoe t

                                           .,   I
         Bouorable Qeorge B. Sheppard, page 2


                     .‘I& all 6ulta heretofore or hereafter filed
              to oollect     delinquent taxes agaiPst property, judg-
            s bent in said suit shall provide for lssuauce of
              writ of posaooslon v1thi.n twenty (20) da78 after
              the period of redc;Jptio;l shall have czplzed to the
              pwchaser at foreclosure       sale or bla asslgn~; but
              vhenever land la sold under judgment in augh cult
              tor taxes, the owner of such property, or anyone
              having au interest thorefn, or .thelr heirs aealw
              or  legsl representatives,     may, tithin tuo 12) years
              fron the date of such sale, have the rlt;lt to re-
              deem asld property OA the PollwIng basis, to-vita
               (1) vitb3.n the firat year of the redezptlon period,
               upon We patent of the omouut bid for th9 prqerty
              b the purchaser at such sale, inoluding 8 One
               ($1.00) Eollar tax deed reoordlng foe aad all
               taxes, penalties, Interest and colts thereafter
              paid thereon, plus tventy-five       par test (25$) of
               the ag,re@.e      total; (2) vitb3.n tha last year of
  i            the rodcnption pet*lod, upon the pqmnt of the
               mzoU;rtbid for the property by the purohasorat
'j !
               euch 3010, inaluding a Om ($1.00) Collar tax deed            .i’
             -recordlo     fee a?l?Lall taxes, p922lti38,   interest         ‘-...~
.:
               and costa tbereaftor paid thcrem, plus fifty per              :.;
                                                                             g.;:
                                                                             3..-
     I
               oont (505) OS the ameC;ate total.        . -
     t
                                                ,                            $-:;...
     i                %n addition to redeening direct fmm the                se'__
     i         purchaser as aforesaid, redemption ?Z?J also be
     i         rmdo upon the baale horclnabove CrJflocd, as p?o-
     i
               vided in Articles 7284 and 72'35 of tim Itovlaed
               Civil Statutes of Tcxaa of 1925.’
                   We have been unable to il.&l a case ccnatruing the
         Dtatute, quoted above, with regard to v3m the redcqtlon
         money la to be paid by the ovner vhcre the o’m9r desirea to
         redeem the property vlthin the redemption period.
                   Ue think tho holdL% of thla dej?3rtmcnt in opinion
         Eo. O-1965 1s epplloable to the conztrr?stiw   of the word “pur-
         cbascr” as used in said Section I.2 of Artlclc 7345-b, from
         vhloh opinl.oa ve quoter

              we    applloo    to all     ~purchaosra~ at tax sales,
                                                        .
                                     ,’
                                    ’.:
                              .-;         7
                                                                             ,._
                                                                                   YO4
    :      .
    1
    I
                                                                                   ..
    i
           Honorable Oeorge B. Sheppard, gage 3
    i
    i
    i           $.fcc   gral       alansificatlon   pould inolude the @itp
    i                          .
                .. *
                      'The zsethod OS redemption as provided in said
                seotlon would apply to all tax suits brolught under
                the authority of Artlole 7345b. The redezptptiou
                may bo nigde Finn the purchaecr at the firat fore-
                cloaurs sale.    Uuder authority OS Seotione 8 end 9
                OS the Aot the purchaser my be o&e OS thd 'taxing
                Urllts.   ~Paxl.nz unIta@ as defined in Seotiou 1
                of Artiolc D45b include @the State of Texas or
                any toun, city or CouatJ in said stf%tQ, Ol' tin;r
                aorporation or dlatrliot orgmlzed under the lova
                of the State with authority to levy end oollcot
                torea.'
                      "The language of Section 9 ci Article '&ib
                olearlr indicates that 8 ~taxitlg unit* ia clsasl-
                Sied as a @purahascr@ . , .
                      'Did the Legi3laturQ intended to lxike a aqm?-
 '. .'..        ate rule for the rcdeizptlon of ~oporty SPCRa tm-
'. .            lng unit wh%ohvas tne pu~chaocr at the o>i@nal
                Poraolorure salo, tiaotion 12 of Article 7345b vould
                have included auah exaslption.     Eovever, the Leaiac
                laturo sav Sit to mko mztloa 12 and the penalty,
                provlsions provided therain ajqly izliaorinlnate-
                lp to all puxhaaera oz thQti assigmes et the fore-
                closure eale.   You am therefore advised that in.,
                redeeting property fzom thQ City OS El Paso in a
                case vhers said City has purchased property at a
                tax forcolosure  aalo under the authority of Seotione
                8 and $3of Article n45b, Section 12 of said Arti-
                cl0 uould apply and the person seeking to rodem
                the property vould have to pay the penalties of re-
                demptlon provided in such seation.’
                     We bellowe'that  the last sentenoo of Section 12 of
           Article 7345-b, quoted cbovo, leaves no doubt but vhet the Jag-
           islaturo lnteiidcd that the original ovum should redeem hia
           property by pay-6 the redmption money to the cr1g:ina.l pur-
           choacr at the tax aala.   A careSul resdlx& of said Article
           1345-b shows that there ie only ohs sale really conte@.ated
           therein md that is tho sale which occwred,    under your faoto,
           Whenthe taxing unit .b ought the proporty ia at the Shsrfff’s
     $    .
     :’       gonckabls George B. Shepgtird, p,age 4
     ‘
                                              .
     :

              8ale purcuaut to the tsx judgriat.       The tax*   tit,  or an
              %ndlvidual purchaser, buy-      the property st such a tax sale,
              may,- according to our Opinion Ho. 0-950, a c39y of vhIch 1s
     I        enclosed Sor your lnfomation,     tmei&n   tba rlsbt to recelvo the
              rtidemptlon money at any time vlthln the redemption pariod to
              a purchmer at a private sale Sor leas thsr the ezmnt of the
              fu~mnt on the adjudged value, VhlCheVQr is t&e lover.          Ne
              thi& that the person recelvm        the right to collect the re-
              deqtlon monog, Srom the taxin3 unit, Ln such instances, Is
              nopAy en assigrnse and could not be considered, for? the pm-
              poses ot t’?is discussion,   a purchaser in tie ordinary ~imnlng
     ,        OS the vord. Ue think our position in the rzatter is stremsthen-
              cd When Articles.7283   and 7235, OS Vekuoa?s Civil Statutes df
              Foxas, x0mwd      to In ths last sentence of eald Section 12 of
              Article 7345-b, are cmridored.       2he Eethod of redmptfon, pro-’
              ridod ti said Articles 7234 and 7235, cu?ra, clcsrly contem-
              pintos, ve thinY, that the ovnor be required to looi; ouly to
              the orlglzxxl purchmer at the original tsx sale,.ard not to
              en assignee    of said orlglnnl pwchaaer In orcler to redeem
              his property in the mnner provided in said 6tetutos.
._
                         Statutes concernln3 the r.ight oS an ovner to redooxa
              his property wMch has been foreclosed upon end sold for de-
              liuquont taxes are llborally   construed In favor of the ovner.
              Turuar v. aith,    119 8. Y. 922, error refused.  This depart-
              ment has held ln Opinion Ho. O-950, in coz$wln3     Article
              7%5-b, sugza, that the ovnor of property      my redeem ths.
              lend duH= tho rodemptioa porlod by pqing the required
              amount dlleatly to the purchaser, although he has mtlco of
              ths aasi3ament ‘of his rl@t to rooolve tho nxey to enother.’
                          From tha Sore3oIng eonslderatlona,   you a-e reopect-
               Sully cdv.lsed, In ansver to pow question, th3t, u?dor the
              facts submitted by you, the owner my proGmly pay the redamp-
               tion ronzy to the taxin unit purchaelrg ths property at the
               orl.@n31 tsx sale.    We balieve, hovcvcr, that the over could
               pay the redeiaptlon mneg tb the assi3noe of ths orl~lzal pur-
               chaser znd rscoive frim such Vendas a rclcaee or convcyrtme
               OS the esalgmens rights.      This could ba done by tha emcu-
               tion of 8 quit olain deed by the ansignea to th3 ?ro?ertg ouner.
               In pursuir.3 thie procedure, hovever, the omer vould act at
               his oy~l rioic as to vhether the parson to vhoz he 1~1ns the
               paymnt 1s In faot the true and proper asslwee.
Bonorable George B. Sheppard, page 5

                               I   ’


            we think it night be proper to add here that vhere
a puraheser, uhethar ths purchaser be a taxing unit or a per-
eon, esslgna hl? xdght to receive the red?fqtion money fro3
*the ovnef, or the ovner’s helm or a~slgas, but 8ubsoQuently
recelvcs the redormtlon EO~OY~he would be oblkzated, ve think.
 ia acoorrlance vlth-tha &xx-&d    provisions of his a&l-ent   -
 or oontraot, to peg the comy over to the person vho~ia then,
 aader the ccntraot or assl&ment, possessed of the rl&ht to
rooolve the sams        .
          We trust &at in thle aminer ue have fully      ansvered

                                           Your8 vet-y truly
                                              GE-
                                       ATTORNEY         OF TEXAS



                                               Earold NcCracken
                                                      Asslatant

                                                               ,